           Case 1:19-cr-00177-RCL Document 1-1 Filed 05/22/19 Page 1 of 1



                                            STATEMENT OF FACTS

         On Tuesday, May 21, 2019 at approximately 7:00 p.m., members of the Metropolitan Police Department’s
Sixth District Patrol received a radio run for a woman with a gun in the 4900 block of Jay Street Northeast,
Washington, D.C. Specifically, the lookout was for a black female, who appeared to be 13-14 years old, walking back
and forth with a gray short gun. According to the lookout, the female wore a gold hoodie, black jeans, appeared young,
with a black shoulder purse and black cornrows.

          Officer Crawley and Officer Elliott responded to the area and observed a black female with short hair wearing
a gold hoodie and black jeans holding a black shoulder bag in front of 4911 Jay Street Northeast. The black female
was later identified as Antoinette Gilmore a.k.a. Antoinette Gillmore a.k.a. Antionette Gilmore (“Defendant”). Officer
Elliott stopped his vehicle, exited it, and approached the Defendant, requesting that she stop several times. Within
seconds, the Defendant fled on foot down a nearby sidewalk. Officers pursued her. While running from the officers,
the Defendant removed the black bag from her shoulder and tossed it to the ground. This toss was also observed on
Officer Elliott’s body-worn camera. While running, Officer Crawley stopped and secured the bag immediately. Officer
Elliott continued to pursue the Defendant and was able to detain her in front of 4915 Jay Street Northeast. Once safely
detained, Officer Crawley opened the black bag that the Defendant discarded from her person to reveal a silver and
black handgun. The Defendant was placed under arrest. While in handcuffs, the Defendant spontaneously stated that
“someone had tried to shoot [her] cousin,” but she denied ownership of the firearm. The Defendant does not have
cornrows, but despite being in her early twenties, appears very young.

          After the Defendant was arrested, Officer Crawley was able to speak with the 911 caller via telephone. The
caller stated that it had observed a young female possess a firearm in her hand, placing the firearm in her pocket. The
caller then called 911 and gave the above lookout.

          The Defendant was taken to the Sixth District Station and interviewed by MPD Detective Daren Brake. After
waiving her Miranda rights, the Defendant admitted to knowing that there was a firearm in the bag that she possessed
at the time of her arrest, but claimed that she took it to ensure that her family was not in danger from others who had
allegedly threatened her family members.

       The firearm was later determined to be a black and silver in color Cobra handgun, .380 caliber, with a serial
number of FS072028, loaded with one (1) round in the chamber and two (2) rounds in an unknown round capacity
magazine.

          A WALES/NCIC check of the Defendant revealed she did not have a license to possess a firearm in the
District of Columbia. She was previously convicted of a crime punishable by imprisonment for a term exceeding one
year. A criminal history check of the Defendant through the National Crime Information Center confirmed that the
defendant had prior felony convictions in Charles County Maryland, Criminal Case No. 2P00089154 (District Court)
and 08-K-14-232 (Circuit Court). Finally, there are no firearms manufacturers in the District of Columbia.

                                                                _________________________________
                                                                OFFICER JACOBI CRAWLEY
                                                                METROPOLITAN POLICE DEPARTMENT

SWORN AND SUBSCRIBED BEFORE ME ON THE _____ DAY OF MAY, 2019.


                                                                ___________________________________
                                                                G. MICHAEL HARVEY
                                                                U.S. MAGISTRATE JUDGE
